

DEVELOPMENTAL AGREEMENT


THIS DEVELOPMENTAL AGREEMENT is made and entered into as of this 30th  day of
July, 2007, by and between FUEL FRONTIERS, INC., a Subsidiary Nuclear Solutions,
Inc. (“FFI”) with a place of business at 1025 Connecticut Avenue NW, Suite 1000,
Washington, DC 20036 and KENTUCKY FUEL ASSOCIATES INC. (“KFA”), with a place of
business at 13050 Middletown Industrial Boulevard, Suite C, Louisville, Kentucky
40223 (together known as the “Parties”).


WHEREAS, FFI is in the business of researching, developing and implementing
technologies for the conversion of gas to liquid fuels and proposes to construct
production facilities for the production of synthetic fuels;


WHEREAS, KFA possesses certain contacts and knowledge that may be beneficial to
FFI for the development of a coal to gas to liquid (CTL) fuels production
facility in the State of Kentucky,


WHEREAS, the parties are desirous of combining their respective skills and
expertise and desire to enter this Agreement for the development of gas to
liquid fuel production facilities in the State of Kentucky and throughout the
United States,


NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties desire to enter into this Developmental Agreement as follows:


1. Covenants of KFA. KFA hereby agrees as follows:


A. KFA shall utilize their knowledge, experience and contacts to locate and
obtain one or more sites, located in the State of Kentucky and throughout the
United States, within FFI’s specifications, suitable for the development of CTL
fuel production facilities with annual production volumes to be determined. The
duties of KFA shall include identifying and negotiating the acquisition of
suitable land, feedstock and offtake agreements and other necessary instruments
to reasonably develop CTL production facilities.


B. KFA shall utilize their knowledge, experience and contacts to consult with
and assist FFI in obtaining permitting, funding, and approval for the
development and operation of CTL fuel production facilities. Notwithstanding
anything herein to the contrary, KFA will not, in any event, be deemed as
obligated or required to provide any form of guarantee or bond which may be
required to obtain or secure the referenced permitting, funding, approval, or
operation of the production facility.



--------------------------------------------------------------------------------


C. KFA hereby agrees to work exclusively with FFI in locating, developing, and
consulting on coal, gas, and waste to liquid fuel/alternative fuel projects
and/or ventures; and further agrees to otherwise refrain from engaging in any
activities or actions that either directly or indirectly competes with the
CTL businesses of FFI.


D. KFA shall provide FFI with an initial funding of two million dollars
($2,000,000.00) which said payment shall be tendered within 21 days of the
execution of this Agreement. If said funding is not completed within the
allotted time, KFA will provide evidence that complete funding is reasonably
expected and will indicate the date whereupon funding shall be completed. Said
funds shall be applied by FFI towards any and all costs and expenses incurred in
the ordinary course of business for the development, construction and arranging
of financing to closure of the first KFA/FFI production facility developed,
including without limitation the following costs: engineering, procurement,
administrative, development management, financing, legal, operations and
maintenance costs for each said fuel production facility. For each site located
thereafter by KFA and accepted by FFI for development of a fuel production
facility, KFA shall provide, FFI with initial minimum project funding of two
million dollars ($2,000,000.00) for any and all costs and expenses incurred in
the ordinary course of business for the development, construction and arranging
of financing to closure of the production facility, including without limitation
the following costs: engineering, procurement, administrative, development
management, financing, legal, operations and maintenance costs for each said
fuel production facility.


E.  In consideration for FFI granting KFA the exclusive right to locate and
develop CTL fuel production facilities within the State of Kentucky, KFA hereby
agrees to utilize their knowledge and experience in the development of energy
production projects to consult with FFI on existing fuel production facility
projects.


2. Covenants of FFI. FFI hereby agrees as follows:


A. FFI hereby grants KFA the exclusive right to locate and develop CTL fuel
production projects within the State of Kentucky; and grants KFA the
non-exclusive right to locate and develop CTL fuel production projects
throughout the remaining states. KFA will also receive the right of first
refusal to match any third party’s proposed terms for any CTL facility in the
remaining states, subject to FFI approval, in conjunction with a review of KFA
resources and performance.



--------------------------------------------------------------------------------


B. FFI hereby grants KFA the right to negotiate a feedstock and land acquisition
agreement as part of an overall site development package in coordination with
and subject to the review and approval of FFI.


C.  In consideration for each site located by KFA pursuant to the terms of this
Agreement, and accepted by FFI for development, FFI agrees to pay KFA (7%) of
the net pre-tax income of each CTL fuel production facility identified by KFA
and developed by FFI for the entire lifetime of each production facility, to be
distributed on a quarterly basis, within 15 days of FFI and/or its parent
company Nuclear Solutions, Inc.’s quarterly SEC filing. The computation of the
quarterly net income shall be in accordance with GAAP accounting standards. FFI
would have the right to retain up to 20% of the quarterly net pre-tax income for
extraordinary expenses; of each production facility; and distributions to KFA
would be reduced on a pro rata basis of any such retention of funds.


D.  In consideration for KFA’s initial minimum funding contribution in section 1
(D.) above, FFI hereby grants KFA a two and one half percent (2.5%) equity
interest in the first CTL facility developed by KFA.


E.  FFI is fully responsible for leading on all project financing initiatives
for the facility including but not limited to bridge financing, senior debt
finance, equity, leasing and mezzanine finance.


F.  In the event that intellectual property developed by FFI, within the scope
of this agreement, specific to CTL/GTL production facilities, is sold or
transferred to a third party, FFI warrants that no intellectual property or
technology license fees and/or royalties shall be payable by KFA and/or any CTL
production facilities, established in accordance with this agreement, to said
third party(s).


3. Term and Termination. This Agreement shall be effective and binding upon
execution by the parties and continue for a period of 10 years; and shall be
renewable at the election of the parties for an additional 5 year period.


Either party shall have the right to terminate this Agreement in the event that:
 

--------------------------------------------------------------------------------


A. Either Party fails to perform or comply with any material provision of this
Agreement or breaches any material representation or warranty, and such failure
continues for a period of ninety (90) days following written notice from one
Party to the other Party of such failure;
 
B. Either Party becomes insolvent, is declared bankrupt, voluntarily files or
permits the filing of a petition in bankruptcy, makes an assignment for the
benefit of creditors other than a routine assignment of profits as security for
financing, or seeks any other similar relief under any bankruptcy laws or
related statutes;
 
C. Either Party engages in conduct which is deceptive, misleading or unethical,
and such conduct continues for a period of ninety (90) days following written
notice from one Party to the other Party regarding such conduct.
 
Termination of this Agreement will not relieve KFA of its obligations under
Section 4 of this Agreement nor will termination relieve FFI of the compensation
due KFA pursuant to Section 2(C) and Section 2(D) of this Agreement.
 
4. Confidential Information. KFA agrees that any information received by KFA
during any furtherance of KFA's obligations in accordance with this contract,
which concerns the business, financial or other affairs of FFI will be treated
by KFA in full confidence and will not be revealed to any other persons, firms
or organizations.


A confidentiality/non-disclosure agreement governing the terms and conditions
for the protection and disclosure of FFI’s Confidential Information shall be
executed between Future Fuels, Inc. and KFA and is attached hereto as Appendix
A. To the extent necessary, KFA shall enter into confidentiality/non-disclosure
agreements with such other Entities that require KFA to disclose the
Confidential Information of FFI in order to perform the Services required by KFA
under this Agreement.


5. Assignments. This Agreement is personal between the parties and will not be
assigned by either party without the prior written consent of the other party
(such consent is not to be unreasonably withheld), except that it may be
assigned without prior written consent to the successor of either party, to a
person, firm or corporation acquiring all, or substantially all, of the business
and assets of either party, to the parent company of FFI, or to a wholly or
partially owned subsidiary of FFI.



--------------------------------------------------------------------------------


6. Miscellaneous Provisions. KFA agrees that in the performance of its duties,
it will, to the best of its knowledge, comply with all laws of the United States
of America and of the various states of the United States, and of any country in
which KFA performs Services, and of the rules and regulations issued by any
governmental entity of such other country, except to the extent that such
compliance is prohibited by or penalized under the laws of the United States of
America, including but not limited to the Internal Revenue Code of 1986, as
amended, and the Export Administration Act of 1969, as amended.


KFA understands that this Agreement may be publicly disclosed and agrees that
FFI shall be entitled to publicly disclose any or all of this Agreement under
such circumstances and in such manner as FFI shall, in its sole discretion,
decide.


7. Indemnity. KFA must indemnify and save FFI harmless from and against any and
all claims for injury or death to third parties, KFA’s employees or agents
and/or damage to property of third parties, KFA and/or its employees or agents
(including costs of litigation and attorneys' fees) in any manner caused by,
arising from, incident to, or growing out of the Services performed under this
Agreement, except any such claims which may be caused by the willful misconduct
or gross negligence of FFI. FFI will notify KFA in writing of any such claims
setting forth all known details.


8. Notices. All notices provided for in this Agreement shall be given in
writing, either by personal delivery of the notice or by the mailing postpaid to
the parties respectively at the following addresses:


If to Future Fuels:
Fuel Frontiers, Inc.
 
5505 Connecticut Ave NW
 
#191
 
Washington, DC 20036
 
Attention: Jack Young, President
   
If to KFA:
P.O. Box 20257
 
Louisville, Kentucky 40250
 
Attention: Garry Sparks, President



9. Severability. In the event that any term or provision of this Agreement is
determined to be unlawful or unenforceable, such term or provision shall be
deemed severed from this Agreement and all remaining terms and provisions of
this Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------


10.  Disclosure. Both parties acknowledge and agree that it may be necessary for
one party to disclose the retention of KFA, the duties performed and the
compensation paid, should there be proper inquiry from such a source as an
authorized U.S. or state government agency or should either party believe it has
a legal obligation to disclose such information and each party hereby authorizes
any such disclosures.


11. Entire Agreement. This Agreement (including all schedules and exhibits
thereto), constitute the entire agreement and understanding of the Parties
hereto and thereto with respect to the subject matter hereof and thereof and
supersedes all prior written and oral agreements and understandings with respect
to such subject matter between the Parties.
 
12. Amendments. This Agreement may not be and shall not be deemed or construed
to have been modified, amended, rescinded, canceled or waived in whole or in
part, except by written instrument signed by the parties hereto.


13. Applicable Law. This Agreement shall be deemed to be a contract made under
the laws of State of New York and for all purposes it, plus any related or
supplemental documents and notices, shall be construed in accordance with and
governed by the laws of the State of New York exclusive of its choice of law
rules. The parties expressly agree that any and all disputes arising out of or
concerning this Agreement shall be arbitrated in accordance with the rules and
procedures of the American Arbitration Association.


14. Relationship of the Parties. The rights, duties, obligations and liabilities
of the Parties under this Agreement will be individual and not joint or
collective. It is not the intention of the Parties to create, nor will this
Agreement be deemed to create, any partnership, agency, joint venture or trust,
or to authorize any Party to act as an agent, servant or employee for any other
Party. Each Party shall remain solely responsible for the actions of its own
employees.


15. Waiver. No right under this Agreement may be waived by a Party, except
pursuant to a writing signed by the Party against which enforcement of the
waiver is sought. Without limitation, no failure or delay on the part of any
Party in exercising any of its rights under this Agreement, no partial exercise
by any Party of any of its rights under this Agreement, and no course of dealing
among the Parties, will constitute a waiver of the rights of a Party.



--------------------------------------------------------------------------------


16. Right to Enter. KFA shall be permitted to enter any production facility
developed under this agreement with the prior written consent of FFI, not to be
unreasonably withheld.


17. Authority to Execute. Each party represents and warrants that it has the
legal power and authority to enter into this Agreement and that it has not made
and will not make any commitments to the other inconsistent with such.


18. Counterparts. This Agreement may be executed by the Parties in separate
counterparts, and by facsimile, each of which when so executed and delivered
will be an original, but all such counterparts shall together constitute but one
and the same instrument.


 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
Fuel Frontiers, Inc.

 
Patrick Herda /s/
7-30-07
Name:
Date



Title: CEO


Kentucky Fuel Associates, Inc.

 
Gary Sparks /s/
7-30-07
Name:
Date



Title: President
 

--------------------------------------------------------------------------------

